DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-32 are pendingClaims 33-64 are withdrawn from consideration
Claims 1-32 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-32 in the reply filed on 02/15/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ratio between the volume of water” on lines 7-8, and “the natural currents” on line 34.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 1 recites the limitation “of 1 bather per 2 m2” on line 18, which is unclear and confusing what Applicant is trying to claim.  Furthermore, claim 1 recites the limitation “a CT index” on lines 24-25.  It is unclear whether Applicant is referring to the same CT index as recited on line 19 of claim 1, or a different one.  Claims 2-32 are also rejected since these claims depend on claim 1.
Claim 5 recites the limitation "the depth of the sedimentation zone” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the periphery” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “of 1 bather per 2 m2” on line 2, which is unclear and confusing what Applicant is trying to claim.
Claim 19 recites the limitation “of 1 bather per 6 m2” on line 2, which is unclear and confusing what Applicant is trying to claim.
Claim 20 recites the limitation “of 1 bather per 8 m2” on line 2, which is unclear and confusing what Applicant is trying to claim.
Claim 23 recites the limitation "a Contamination Reduction Index (CRI)” on line 2.  It is unclear whether Applicant is referring to the same contamination reduction index (CRI) as recited on lines 37-38 of claim 1, or a different one.
Claim 24 recites the limitation "a Contamination Reduction Index (CRI)” on line 2.  It is unclear whether Applicant is referring to the same contamination reduction index (CRI) as recited on lines 37-38 of claim 1, or a different one.
Claim 25 recites the limitation "a Contamination Reduction Index (CRI)” on line 2.  It is unclear whether Applicant is referring to the same contamination reduction index (CRI) as recited on lines 37-38 of claim 1, or a different one.
Claim 31 recites the limitation "the permanent disinfectant residual” on line 1.  It is unclear whether Applicant is referring to the same permanent chlorine residual as recited on line 30 of claim 1, or a different one.











References Considered
Fischmann (US 2014/0166588 A1) teaches a similar localized disinfection system for large water bodies.

Fischmann Torres (US 2008/0116142 A1) teaches a process to obtain large water bodies for recreational use similar to swimming pools or tropical seas at low cost.

Fischmann Torres (US 2011/0210076 A1) teaches a process to maintain large clean recreational water bodies.

Fischmann Torres (US 2014/0332472 A1) teaches a process to maintain large clean recreational bodies of water.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773